Title: To Thomas Jefferson from Samuel McDowell, Sr., 20 December 1800
From: McDowell, Samuel, Sr.
To: Jefferson, Thomas



Dear Sir/
Jessamin County Kentucky Decr. 20th 1800

I feel my Self happy in the hope that you will Shortly be at the head of the General Government of the United States. And formerly having the honour of an acquaintence with you, Imboldens me to Say a few things on a Subject on which delocasy forbids my Saying much. The Subject is with regard to my Son Samuel who has acted as Marshal in the Kentucky District from the commencement of the General Government of the United States—
When he was first appointed he was in doubts whether to accept of the appointment or not, he asked my Advice I told him as he was appointed he Ought to Act and that for many reasons. One of which was that as the Genl Government was not well approved of in this Country If he refused to Accept it might be an Injury to the Govt in this Country. He Said (And truly) it would be a loss to him for Some years. which I know it has been for the greatest Part of the time he  has Acted. And now it is of Some Benefit to him I am told there are Several Persons who either have applyed or are about to apply to Your Excellency to be appointed in his Place […] Present appointment Expiers. I never have heard of any charge against him as to misconduct in his office Even by those who wish to Suplant him. And I am of opinion had he acted Improperly I Should have heard it. The only Reason I have heard of is, he has been long anough in that office: But I assure you Sir that the greatest Part of the time he has held that office, it was an Injury to himself and his Young rising family. he could not hold any office under this State And could not Undertake any other Business, As he was always determined to do his duty in that office So long as he held it. And during Perhaps all the time (Since he was first appointed) that the office was of little or no Value, No Person that I ever heard of made any attempt to Suplant him. But now when the office is making my Son Some compensation for the time he lost when it was not worth any thing, I am Told there are Several who wish to take it out of hand. The danger to his Person as marshal is now over, And the People generally Reconsiled to the Govrnment. And the office of Marshal is now […] not have Acted as Such for any Consideration whatever
I therefore hope Your Excellency will again appoint him, when the Term for which he was last appointed Expiers. Unless You are well Satisfyed that from his Past Conduct he ought not to be again appointed.
I Only wish him to hold the office till he has had Some compensation for the time he in fact lost by it. And beleive me to be with Esteeme Dear Sir Your Excellencys
Most Obedient And Very Humble Sert

Sam’l. McDowell

